DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 “a projection of the first guiding wall on the axial direction does not overlap a projection of the retainer on the axial direction” is unclear. 
For the retainer 104 the projection appears to be the portion of 104 indicated below. The first guiding wall 1014 does not appear to have a projection and the specification does not disclose what is the projection of the first guiding wall 1014 (pg 1-, para [0034]), so it is not clear what the projection of the first guiding wall is.
It is also not clear what is meant by a projection on the axial direction. Does it mean the distance in the axial direction the first guiding wall or retainer extends (should the limitation say in the axial direction)? Or does it mean the first guiding wall and the retainer are not in line axially (not at the same radial position)? 
In order to further prosecution examiner will interpret the limitation as the first guiding wall is not at the same axial position as the retainer. Claim 6 is rejected since it depends on claim 5.

    PNG
    media_image1.png
    450
    536
    media_image1.png
    Greyscale

In claim 6 “a projection of the second guiding wall on the axial direction does not overlap the projection of the retainer on the axial direction” is unclear.
For the retainer 104 the projection appears to be the portion of 104 indicated below. The second guiding wall 1016 does not appear to have a projection and the specification does not disclose what is the projection of the first guiding wall 1014 (pg 10, para [0035]), so it is not clear what the projection of the second guiding wall is.
It is also not clear what is meant by a projection on the axial direction. Does it mean the distance in the axial direction the second guiding wall or retainer extends (should the limitation say in the axial direction)? Does it mean the second guiding wall and the retainer are not in line axially (not at the same radial position)? 
In order to further prosecution examiner will interpret the limitation as the second guiding wall is not at the same axial position as the retainer. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller (US6589029, “Heller”).
Re claim 1, Heller discloses a motor 21 comprising: 
a rotor rotatable about a central axis 16 (fig 1); 
a stator 19 opposite to the rotor in a radial direction (fig 1); and 
a housing 10 (fig 1, col 3, lns 3-9) accommodating the stator 19 and the rotor (fig 1); wherein 
the housing 10 includes a body portion (fig 1, includes 12-13 w/o accommodating portion) and an accommodating portion (figs 1 -2 & below, col 4, lns 52-67 & col 5, lns 1-10, portions of 11-13 w/ 66 & 68-70 indicated below); 
the accommodating portion is disposed on a radially outer side of the body portion 13 (figs 1-2 & below); 
the accommodating portion and the body portion 13 provide a through-hole capable of accommodating a conducting wire 64 (figs 1-2, through hole includes 66 & 68-70); 
the accommodating portion is provided with an opening located on a side of the rotor and the stator 19 in an axial direction (figs 1 & below, side axially opposite from 12); 
an inner wall of the accommodating portion includes a first guiding wall (figs 1 & below); 
a first end portion on a side of the first guiding wall in the axial direction is closer to a radially inner side than a second end portion on another side of the first guiding wall in the axial direction (figs 1 & below); and 
the first guiding wall includes an inclined surface inclined from the second end portion toward the first end portion (figs 1 & below).

    PNG
    media_image2.png
    563
    536
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    373
    536
    media_image3.png
    Greyscale

Re claim 2, Heller discloses claim 1 and further discloses an opening direction of the opening is at least partially toward the radially inner side (figs 1 & above for claim 1).
Re claim 3, Heller discloses claim 1 and further discloses the inner wall of the accommodating portion includes a second guiding wall extending in the radial direction (figs 1 & above for claim 1), and an end portion on a radially outer side of the second guiding wall is connected to the first end portion of the first guiding wall (figs 1 & above for claim 1).
Re claim 4, Heller discloses claim 1 and further discloses the motor 21 includes a retainer 11 located on a radially inner side of the body portion (fig 1, retainer is 11 except for portion of 11 indicated in fig above for claim 1), and at least a portion of the opening is located on a side of the retainer 11 in the axial direction (figs 1 & above for claim 1).
Re claim 7, Heller discloses claim 4 and further discloses the body portion includes a wall portion (figs 1-2 & above for claim 1) located on a radially outer side of the rotor and the stator 19 (figs 1-2 & above for claim 1) and surrounding the rotor and the stator 19 in a circumferential direction (figs 1-2 & above for claim 1); and 
a circumferential outer wall 33 of the retainer 11 that is at least located on a same circumferential position as the opening (figs 1 & above for claim 1, col 3, lns 66-67 & col 4, lns 1-4) abuts against an inner wall 32 of the wall portion of the body portion (fig 1).
Re claim 8, Heller discloses claim 7 and further discloses the retainer 11 is capable of being pressed into and/or screwed into the housing 10 (fig 1, col 3, lns 61-67 & col 4, lns 1-10).
Re claim 9, Heller discloses claim 7 and further discloses a first edge portion of the body portion (figs 1 & below) on a side of the wall portion in the axial direction that is located on a same circumferential position as the opening ( figs 1, below & above for claim 1) is closer to another side in the axial direction (figs 1, below & above for claim 1) than a second edge portion on a side of the retainer 11 in the axial direction (figs 1, below & above for claim 1).

    PNG
    media_image4.png
    289
    451
    media_image4.png
    Greyscale

Re claim 10, Heller discloses claim 1 and further discloses at least a portion of an outer wall 67 (figs 1-2) of the accommodating portion protrudes from a wall portion of the body portion toward a radially outer side (figs 1-2 & above for claim 1, col 4, lns 60-67 & col 5, lns 1-4).
Re claim 11, Heller discloses claim 1 and further discloses the body portion includes a wall portion (figs 1-2 & above for claim 1) and a bottom portion 12 (fig 1); 
the wall portion is on a radially outer side of the rotor and the stator 19 (figs 1-2 & above for claim 1), and surrounds the rotor and the stator 19 in a circumferential direction (figs 1-2 & above for claim 1); 
the bottom portion 12 is located on another side of the rotor and the stator 19 in the axial direction (figs 1 & above for claim 1); and 
the wall portion and the inner wall of the accommodating portion extend in the axial direction toward another side of the housing 10 in the axial direction relative to the bottom portion 12 (figs 1 & above for claim 1).
Re claim 12, Heller discloses claim 1 and further discloses an electrical device comprising the motor 21 according to claim 1 (fig 1, col 4, lns 10-24, an electronic pump).


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun (US20080169711, “Hyun”).
Re claim 1, Hyun discloses a motor comprising: 
a rotor 15 rotatable about a central axis (fig 1, para [0024]); 
a stator 12 opposite to the rotor 15 in a radial direction (fig 1, para [0024]); and 
a housing 10 (fig 1, para [0024]) accommodating the stator 12 and the rotor 15 (fig 1); wherein 
the housing 10 includes a body portion (figs 1 & below, includes 10 w/o accommodating portion) and an accommodating portion (figs 1-2 & below); 
the accommodating portion is disposed on a radially outer side of the body portion (figs 1-2 & below); 
the accommodating portion and the body portion provide a through-hole 10a capable of accommodating a conducting wire L (figs 1-2, para [0027]); 
the accommodating portion is provided with an opening located on a side of the rotor 15 and the stator 12 in an axial direction (figs 1-2 & below); 
an inner wall of the accommodating portion includes a first guiding wall (figs 1-2 & below); 
a first end portion on a side of the first guiding wall in the axial direction is closer to a radially inner side than a second end portion on another side of the first guiding wall in the axial direction (figs 1-2 & below); and 
the first guiding wall includes an inclined surface inclined from the second end portion toward the first end portion (figs 1-2 & below).

    PNG
    media_image5.png
    335
    595
    media_image5.png
    Greyscale

Re claim 4, Hyun discloses claim 1 and further discloses the motor includes a retainer 20 (figs 1-2 & 4, para [0028]-[0030]) located on a radially inner side of the body portion (figs 1 & below, protrusion of 20 indicated below), and at least a portion of the opening is located on a side of the retainer 20 in the axial direction (figs 1-2 & above for claim 1).

    PNG
    media_image6.png
    509
    642
    media_image6.png
    Greyscale

Re claim 5, Hyun discloses claim 4 and further discloses a projection of the first guiding wall on the axial direction does not overlap a projection of the retainer on the axial direction (as best understood by examiner the first guiding wall is not at the same axial position as the retainer; figs 1-2 & above for claim 4).
Re claim 6, Hyun discloses claim 5 and further discloses the inner wall of the accommodating portion includes a second guiding wall extending in the radial direction (figs 1-2 & below), and an end portion on a radially outer side of the second guiding wall is connected to the first end portion of the first guiding wall (figs 1-2, below & above for claim 1, end port of 2nd guiding wall connected to 1st end port of 1st guiding wall through 2nd guiding wall, portion of inner wall of accommodating port & 1st guiding wall); and 
a projection of the second guiding wall on the axial direction does not overlap the projection of the retainer 20 on the axial direction (as best understood by examiner the second guiding wall is not at the same axial position as the retainer; figs 1-2 & below).

    PNG
    media_image7.png
    426
    625
    media_image7.png
    Greyscale

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seshita (US20190157936) appears to read on at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834